DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-20 are directed to facilitating the management of healthcare delivery processes, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-20 are directed to a system with at least one communication device.  Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a system comprising:
receiving at least one personal medical data from at least one personal device, wherein the at least one personal device is associated with a user, wherein the at least one personal device configured for storing at least one personal medical data associated with the user;
transmitting at least one notification to at least one of a healthcare provider  device of at least one healthcare provider device and a personal device of the at least one personal device, wherein the at least one healthcare provider device is associated with at least one healthcare provider; 
analyzing the at least one personal medical data; 
managing at least one healthcare delivery process based on the analyzing, wherein the managing comprises generating the at least one notification; and 
a storage device configured for storing the at least one notification and the at least one personal medical data in a database


Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to patient data.  This arrangement amounts to personal behaviors.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
	A communication device
A processing device

	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 


Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
           The independent claim 18 and the dependent claims 2-17, 19, and 20 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2001/0051787, Haller, et al., hereinafter Haller.
7.	Regarding claim 1, Haller discloses a system for facilitating the management of healthcare delivery processes, the system comprising: 
a communication device, (page 4, para. 22, a communication module) configured for:
	receiving at least one personal medical data from at least one personal device, wherein the at least one personal device is associated with a user, wherein the at least one personal device configured for storing at least one personal medical data associated with the user, (page 4, para. 22, a communication module capable of communicating with an IMD and a mobile telephone comprising at least one of: a telemetry signal strength indicator, a telemetry session success indicator; a computer readable medium (such as volatile or non-volatile RAM, ROM, EEPROM, a hard or floppy disk, flash memory, and so on) for storing patient data and/or IMD data and/or software);

a processing device, (page 4,para. 22, a communication module capable of communicating with an IMD and a mobile telephone comprising a microprocessor, a controller or other CPU, computer readable memory operable connected to the microprocessor, controller or CPU, and at least one RF or other suitable type of communications circuit for transmitting information to and receiving information from the IMD) configured for: 
analyzing the at least one personal medical data, (page 4, para. 22, remote diagnosis, analysis, maintenance, upgrade, performance tracking, tuning and adjustment of a communication module or IMD from a remote location); 
managing at least one healthcare delivery process based on the analyzing, wherein the managing comprises generating the at least one notification, (page 18, para. 169, If the analysis reveals that patient 5, communication module 100, mobile telephone or 
a storage device configured for storing the at least one notification and the at least one personal medical data in a database, (page 18, para. 171, Communication module 100 and/or mobile telephone or PDA 110 may also store data concerning the patient-initiated chain of events described above so that the data may be later retrieved, analyzed, and/or a future therapy determined at least partially on the basis of such data). 
8.	Regarding claim 2, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the at least one personal device is configured to be worn in at least one body part of the user, (page 13, para. 109, telemetry coil or antenna 101 may be incorporated into a belt, harness, strap, bandage, or article of clothing which the patient wears and that positions coil or antenna of telemetry module 101 directly over or otherwise in close proximity to the patient's heart 8 to thereby provide suitable RF coupling between IMD 10 and communication module).
9.	Regarding claim 3, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the at least one personal device is configured to be implanted in at least one body part of the user, (page 1, para. 2, An ideal technology-based health care system would be capable of fully integrating the technical and social aspects of patient care and therapy and permit a patient or a medical device implanted within the patient to communicate a remote computer system 
10.	Regarding claim 4, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the at least one personal device comprises at least one biological sensor, wherein the at least one biological sensor is configured to generate at least one biological sensor data associated with the user, wherein the at least one personal medical data comprises at least one biological data, (page 16, para. 154, Examples of data or information that may be uplinked to communication module 100 from IMD 10 include, but are in no way limited to, blood pressure data, electrogram data, electrocardiogram data, pH data, oxygen saturation data, oxygen concentration data, QT interval data, activity level data, accelerometer or piezoelectric sensor data, minute ventilation data, transthoracic impedance data, heart rate data, heart rate variability data, ST elevation data, T-wave alternans data, ICD or PCD charging current status, current battery state of charge, drug pump reservoir level status, drug pump reservoir filling status, catheter occlusion data, IMD prescription table, software application versions installed in the IMD, data stored in or acquired by MEDTRONIC CHRONICLE devices, and so on.). 
11.	Regarding claim 5, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the at least one personal device comprises at least one position sensor, wherein the at least one position sensor is configured to generate at least one position data associated with the user, wherein the at least one personal medical data comprises at least one position data, (page 2, para. 11, features for patient tracking in a mobile environment worldwide via the GPS system.).

13.	Regarding claim 7, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the storage device is further configured for retrieving at least one healthcare provider data associated with the at least one healthcare provider from the database based on the analyzing, wherein the at least one notification comprises the at least one healthcare provider data, (page 18, para. 169, any one or more of remote health care provider 136, remote computer system 131 and/or 131', and/or a remote expert computer system determines, on the basis of the analysis, whether patient 5, communication module 100, mobile telephone or PDA 110 and/or IMD 10 require further attention, correction or intervention. If the analysis reveals that patient 5, communication module 100, mobile telephone or PDA 110 and/or IMD 10 is functioning normally within acceptable limits, patient 5 may be so notified via communication system).

15.	Regarding claim 9, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the processing device is further configured for generating a confirmation query based on the analyzing, wherein the communication device is further configured for: 
transmitting the confirmation query to the at least one personal device, (page 12, para. 96, the current performance status of IMD 10, the patient's current health status, confirmation that an operation is being carried out or has been executed by module 100 or mobile telephone 110, indication that a health care provider is attempting to communicate or is communicating with patient 5, communication module 100 or IMD); and 
receiving a confirmation response from the at least one personal device, wherein the managing of the at least one healthcare delivery process is based on the confirmation response, (page 12, para. 96, indication that successful telemetry communication between IMD 10 
16.	Regarding claim 10, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the communication device is further configured for 30 receiving a user indication associated with the user from the at least one healthcare provider device, wherein the at least one healthcare provider device comprises at least one identification sensor, wherein the at least one identification sensor is configured to generate the user indication, wherein the storage device is further configured for retrieving at least one personal historical data associated with the user from the database, wherein the processing device is further configured for analyzing the at least one historical record, wherein the managing of the at least one healthcare delivery process is based on the analyzing of the at least one personal historical data, (page 4, para. 22, a communications system capable of mining patient history, performance parameter integrity and software status from the communication module, and page 25, para. 237, that a remote health care provider 136 or remote system 130 may track the history of the programming of IMD 10 and archive data retrieved from IMD 10; that a remote health care provider 136 or remote system 130 may also track the history of the programming of device IMD, create corresponding patient history files). 
17.	Regarding claim 11, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the managing comprises allocating of at least one healthcare resources associated with the at least one healthcare provider for the user, wherein the at least one notification comprises allocation data, (page 18, para. 169, patient 5 may be so notified via communication 
18.	Regarding claim 12, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the managing comprises navigating the user to at least one healthcare station of the at least one healthcare provider, wherein the user receives at least one healthcare service in the at least one healthcare station, wherein the at least one notification comprises navigational data, (page 11, para. 89, In response to receiving information concerning the detected condition from IMD 10, remote system 130 may be employed to automatically or under the supervision of health care provider 135 or 136 provide an appropriate response, such as the delivery of instructions to IMD 10 to deliver a specific therapy or alerting an emergency, ambulance or paramedic service to proceed immediately to the location of patient 5. As discussed above, the patient's specific location may be provided by various means, such as GPS or mobile telephone cell location identification information.).
19.	Regarding claim 13, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the managing comprises navigating the at least one healthcare provider to the user, wherein the at least one notification comprises user navigational data, (page 11, para. 90, such as the delivery of instructions to IMD 10 to deliver a specific therapy or alerting an emergency, ambulance or paramedic service to proceed immediately to the location of patient 5. Once again, the patient's specific location may be provided by various means, such as GPS or mobile telephone cell location identification information.).
20.	Regarding claim 14, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the managing comprises registering the user with the at least one healthcare provider, 
21.	Regarding claim 15, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the storage device is further configured for retrieving at least one healthcare service data associated with the at least one healthcare provider from the database, wherein the processing device is further configured for analyzing the at least one healthcare service data and the personal medical data, wherein the managing comprises scheduling at least one healthcare examination for the user with the at least one healthcare provider, wherein the at least one notification comprises examination schedule data, (page 16, para. 152, Such downlinking may also be initiated by remote computer 130 according to a pre-programmed or predetermined schedule, or in accordance with a prescription previously issued by a physician.).
22.	Regarding claim 16, Haller discloses the system of claim 1 as described above.  Haller further discloses wherein the storage device is further configured for retrieving at least one personal data associated with the user from the database, (page 4, para. 22, a communication module capable of communicating with an IMD and a mobile telephone comprising at least one of: a telemetry signal strength indicator, a telemetry session success indicator; a computer readable medium (such as volatile or non-volatile RAM, ROM, EEPROM, a hard or floppy disk, flash memory, and so on) for storing patient data and/or IMD data and/or software), wherein the communication device is configured for:

 	transmitting a transaction receipt to the at least one personal device, (page 20, para. 189, In other billing methods of the present invention, a server located at remote health care provider 136 contacts patient 5 via mobile phone or PDA 110 and inquires whether patient 5 would like to receive a therapy, remedial action or information from remote system 30 and/or health care provider 136 or another source, the provision of which will result in patient 5 or an insurance company being billed), wherein the at least one personal device is configured to display the transaction receipt,  wherein the processing device is configured for: 
processing a transaction against the cost statement based on the at least one personal data, (page 20, para. 189, In other billing methods of the present invention, a server located at remote health care provider 136 contacts patient 5 via mobile phone or PDA 110 and inquires whether patient 5 would like to receive a therapy, remedial action or information from remote system 30 and/or health care provider 136 or another source, the provision of which will result in patient 5 or an insurance company being billed); and  
generating the transaction receipt based on the processing, (page 20, para. 189, In other billing methods of the present invention, a server located at remote health care provider 136 contacts patient 5 via mobile 
23.	Regarding claim 17, Haller discloses the system of claims 1 and 16 as described above.  Haller further discloses wherein the communication device is further configured for transmitting the cost statement to the at least one personal device, (page 4, para. 22, an automatic medical service invoicing or billing system, page 18, para. 173, Invoice generation steps 229 may be automatically generated in conjunction with or in response to one or more of steps 201, 207, 213A, 213B, 217, 225 or 227 being carried out. The invoices so generated may be electronically transmitted to appropriate locations for further processing and billing. The amounts of the invoices so generated may depend, for example, on the number, type and/or frequency of services provided to patient, the type or identification indicia stored in communication module 100 or IMD 10, and other factors, and page 20, para. 189, In other billing methods of the present invention, a server located at remote health care provider 136 contacts patient 5 via mobile phone or PDA 110 and inquires whether patient 5 would like to receive a therapy, remedial action or information from remote system 30 and/or health care provider 136 or another source, the provision of which will result in patient 5 or an insurance company being billed).
24.	Regarding claims 18-20 these claims are rejected for the same reasons as set forth above with regard to claims 1, 10, and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	System and method for emergency communication between an implantable medical device and a remote computer system or health care provider (US 20020052539 A1) discloses a emergency medical information communication system and corresponding methods are described. The system permits an emergency alert to be issued on the basis of information sensed or processed by an implantable medical device (IMD) implanted within a body of a patient. The IMD is capable of bidirectional communication with a communication module, a mobile telephone and/or a Personal Data Assistant (PDA) located outside the patient's body. The communication module, a mobile telephone or a PDA is capable of communicating an emergency alert generated by the IMD to a remote computer via a communication system. At the remote computer system it may be determined that emergency remedial action is required. If so, the action is executed remotely from the remote computer system in the IMD via the communication system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626